 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 998 
In the House of Representatives, U. S., 
 
January 12, 2010 
 
RESOLUTION 
Providing for a committee to notify the President of the assembly of the Congress. 
 
 
That a committee of two Members be appointed by the Speaker on the part of the House of Representatives to join with a committee on the part of the Senate to notify the President of the United States when a quorum of each House has assembled and Congress is ready to receive any communication that he may be pleased to make. 
 
Lorraine C. Miller,Clerk. 
